Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed January 27, 2022, with the submission filed on January 5, 2022, has been entered. Claim 1 has been amended; claims 2, 4-8, 11, 12, 14-17, 23, and 27 have been canceled; and no claims have been newly added. Claims 9, 10, 13, 19, 21, 22, and 26 have been withdrawn. Claims 1, 3, 18, 20, 24, 25, and 28-30 are currently under examination in the application.
Withdrawal of Prior Claim Objections
Claims 13 and 26 now contain proper status identification. Therefore, the objection to these claims presented in the Final Office Action mailed September 9, 2022 is hereby withdrawn.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, 24, 25, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 (claims filed February 9, 2021). 
Applicant claims a seed coating composition comprising e.g. a fungicide, and 10-45 wt% wax, e.g. Fischer-Tropsch wax or carnauba wax, which is essentially free of polymeric binder excluding wax and polymeric carbohydrate. 
Claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 disclose a liquid fertilizer composition comprising zinc and/or a preservative (i.e. antifungal agents), 1-50 wt% wax, e.g. carnauba wax, wherein the composition can be substantially free of styrene (meth)acrylic copolymer. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition can be in liquid form, and the composition of the copending application does not necessarily require any polymeric binder and can be applied to seeds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18, 20, 24, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reus et al. (U.S. Patent Application Pub. No. 2012/0065060).
Applicant Claims
Applicant’s elected subject matter is directed to a seed coating composition consisting of an insecticidal active, 20-40 wt% polyethylene wax, and a pigment; wherein the composition is free of a polymeric binder (excluding wax and polymeric carbohydrate). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Reus et al. disclose a seed coating composition containing e.g. an insecticidal active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, inorganic nanoparticles, and a pigment; wherein the seed coating composition can thus be free of polymeric binder excluding wax and polymeric carbohydrate and need not include any further agents beyond those just enumerated (abstract; paragraphs 0008, 0023, 0024, 0039-0044; claims 1, 9, 23).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Reus et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Reus et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Reus et al., outlined supra, to devise Applicant’s instantly claimed seed coating composition. 
Reus et al. disclose a seed coating composition comprising an active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, and a pigment; wherein the composition, when coated onto a seed, negates the stickiness of the surface and thereby prevents agglomeration of the seeds. Since Reus et al. expressly disclose that the active can be e.g. an insecticide (paragraph 0042), and since Reus et al. expressly teaches that the “binder” can exclusively be a wax, e.g. polyethylene wax, and thus does not require a polymeric binder excluding wax and polymeric carbohydrate at all, one of ordinary skill in the art would thus be motivated to follow the teachings of Reus et al., to arrive at the claimed composition with the reasonable expectation that the resulting composition, when coated onto a seed, will negate the stickiness of the surface and thereby prevent agglomeration of the seeds.. 
One of ordinary skill in the art, in following the teachings of Reus et al., would thus arrive at the claimed composition for reasons discussed, supra. Since the composition is the same, the properties of the composition must be the same as well, whether or not the properties are expressly disclosed. Hence, although the composition itself certainly does not include a seed and need not be applied to a seed, if the composition were in fact to be applied to a seed, it could only be said to have the properties disclosed in the present claims, absent hard evidence to the contrary. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that they have “amended claim 1 to recite that the wax and the polymeric carbohydrate are present in a total amount of 20-40% by total weight of the seed coating composition”, that in Reus, “coating compositions B, F, and G are encompassed by amended claim 1 but not coating compositions C, D, and E” and “coating compositions B, F, and/or G were superior in several aspects compared to coating compositions C, D, and/or E”, e.g. “Table 4 shows that coating compositions B and F are superior to composition C in terms of dry time, tack, and clumping” and “Figure 8 shows that coating compositions C and E undesirably generate more dust than coating compositions B, F, and G”, and thus “Reus is not able to render obvious amended claim 1”.  
The Examiner, however, would like to point out that Applicant’s argument is a total fallacy from beginning to end. The complete opposite is true, i.e. if Reus demonstrates that compositions with a wax content within the claimed range of 20-40% are superior in terms of e.g. dry time, tack, clumping, and dust generation than compositions with wax contents outside the claimed range of 20-40%, Reus strongly supports the clear obviousness with compelling motivation of employing a wax content within the claimed range.  
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DAVID BROWE/Primary Examiner, Art Unit 1617